Exhibit 10.1

TERMINATION AND CHANGE OF CONTROL AGREEMENT

TERMINATION AND CHANGE OF CONTROL AGREEMENT (“Agreement”), made as of May 8,
2017, between AMETEK, Inc. (the “Company”), and David A. Zapico (the
“Executive”).

W I T N E S S E T H:

WHEREAS, on the date hereof, the Executive is the Chief Executive Officer of the
Company; and

WHEREAS, the Company wishes to provide certain benefits to the Executive in the
event of a termination of the Executive’s employment under certain
circumstances, including in the event of a change of control of the Company;

NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties hereto, the Company and the Executive agree as follows:

1.         Definitions.         For purposes of this Agreement, the following
terms shall have the meanings set forth below, unless the context clearly
indicates otherwise:

(a)         “Awards” shall mean such Restricted Shares, such Stock Options and
other equity or equity based awards, if any, as may be granted to the Executive
by the Company from time to time.

(b)         “Board” shall mean the Board of Directors of the Company.

(c)         “Cash Compensation” shall mean the sum of the Executive’s base
salary (equal to the rate of annual base salary for the Company’s fiscal year
immediately prior to the Termination Date) plus (i) the Executive’s targeted
bonus, if known, for the year in which the Termination Date occurs, or (ii) if
the targeted bonus described in clause (i) is not known, the average of the
Executive’s bonuses for the two fiscal years of the Company immediately
preceding the year in which the Termination Date occurs, including all such
salary and bonuses earned in all capacities with the Company and its
Subsidiaries, as reported for Federal income tax purposes on Form W-2, together
with any amounts which would have been included in the Executive’s salary or
bonus but for a deferral election by the Executive under any plan of the Company
or its Subsidiaries, including, but not limited to, a plan qualified under
Section 401(k) or 125 of the Code.

(d)         “Cause” shall mean (i) misappropriation of Company funds,
(ii) habitual insobriety or substance abuse, (iii) conviction of a felony, or
(iv) gross negligence in the performance of duties, which gross negligence has
had a material adverse effect on the business, operations, assets, properties or
financial condition of the Company; provided, however, that the Executive’s
having, or being regarded as having, a “disability” as defined by the Americans
with



--------------------------------------------------------------------------------

Disabilities Act of 1990 or the ADA Amendments Act of 1998 shall not constitute
Cause; provided, further, that none of the events described herein shall
constitute Cause unless (A) the Company has first delivered a written notice to
the Executive of the occurrence of the applicable event(s) giving rise to Cause,
and (B) where remedial action is feasible, the Executive fails to correct or
cure such event within twenty (20) days of receipt of the Notice of Termination.
If the Executive fails to timely correct or cure the condition, the termination
is effective (and the Executive’s employment terminates) as of the end of such
twenty (20) day cure period. If the Executive timely corrects or cures the
condition(s) giving rise to Cause for the Executive’s termination, the Notice of
Termination shall be deemed withdrawn and of no further force or effect.

(e)         “Change of Control” shall mean (i) the acquisition by any person or
group, other than the Company or any of its Subsidiaries, of 30% or more of the
voting stock of the Company; (ii) the acquisition by the Company or any of its
Subsidiaries, or any Executive benefit plan of the Company or any Subsidiary, or
any person or entity organized, appointed or established by the Company or
Subsidiary for or pursuant to the terms of any such Executive benefit plan,
acting separately or in combination with each other or with other persons, of
50% or more of the voting stock of the Company, if after such acquisition the
Shares are no longer publicly traded; (iii) within any two year period the
individuals who constituted the Board at the beginning of the period shall cease
for any reason to constitute a majority of the Board, provided that the election
of each subsequent member who was approved in advance by two thirds of the
members of the Board in office at the beginning of such two year period or whose
election or nomination for election was previously so approved, shall be
considered as though such individual was a member of the Board at the beginning
of the period; or (iv) the consummation of a merger, consolidation or
reorganization, the result of which is that the shareholders of the Company
immediately prior to the merger, consolidation or reorganization do not own or
control immediately after the merger, consolidation or reorganization at least
50% of the value of the outstanding equity or combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors of the Board or (v) a sale or other disposition (in one
transaction or a series of related transactions) of all or substantially all of
the Company’s assets. Notwithstanding the foregoing, for any payment or benefit
that is considered deferred compensation under Section 409A and where Change of
Control is a payment, delivery, or issuance event or changes the time and form
of payment, delivery or issuance and failure of such event to constitute a
“change in control” event under Section 409A would result in additional taxes or
penalties on the Executive, an event shall not constitute a Change of Control
for purposes of such payment, delivery or issuance (or change in time and form
of payment, delivery or issuance) unless it would also be a “change in control”
(whether by change in ownership, effective control or change in the ownership of
a substantial portion of the assets) under Section 409A.

(f)         “Change of Control Termination” shall mean a Separation from Service
due to the Executive’s employment being terminated by the Company without Cause
or by the Executive for Good Reason either (x) during the ninety (90) day period
ending on the date

 

2



--------------------------------------------------------------------------------

of the Change of Control; provided that the substantial possibility of the
Change of Control was known to the Executive and to a majority of the Board on
or before the date the Notice of Termination was delivered, or (y) upon or at
any time following a Change of Control.

(g)         “Code” shall mean the Internal Revenue Code of 1986, as amended.

(h)         “Disability” shall mean that as a result of the Executive’s
incapacity due to physical or mental illness or injury as determined in good
faith by a physician selected jointly by the Company and the Executive, the
Executive shall have been unable to perform his material duties for a period of
one hundred fifty (150) consecutive days. If the Company and the Executive
cannot agree on a physician, each of the Company and the Executive shall select
a physician, who together shall select a third physician, and the third
physician shall make the determination, which such determination shall be final
and binding on the Company and the Executive.

(i)         “Good Reason” shall mean, without the written consent of the
Executive, one or more of the following occurrences: (i) any failure of the
Company to comply with and satisfy any of the terms of this Agreement; (ii) any
reduction of the authority, duties or responsibilities held by the Executive, or
removal from, or failure to be reelected to, the Board; (iii) any change in the
Executive’s reporting structure such that he is no longer reporting directly to
the Board or the Chairman of the Board; (iv) any reduction of the Executive’s
current base compensation or bonus opportunity or any material reduction of the
Executive’s benefit entitlements; or (v) any transfer of the Executive to a
location which is outside the Berwyn, Pennsylvania area (or the general area in
which his principal place of business immediately preceding the transfer may be
located at such time if other than Berwyn, Pennsylvania) by more than fifty
miles other than on a temporary basis (less than six (6) months), except for
required travel on the Company’s business to an extent substantially consistent
with the Executive’s business travel obligations on behalf of the Company in
effect immediately prior to the transfer; provided, however, that if the
Executive agrees to no longer be the Chief Executive Officer and accept the
position of Executive Chairman of the Board such event shall not constitute Good
Reason; provided, further, that none of the events described herein shall
constitute Good Reason unless the Executive has first delivered a Notice of
Termination to the Company of the occurrence of the applicable event(s) within
ninety (90) days of the initial existence of such event and the Company fails to
correct or cure such event within twenty (20) days of receipt of the Notice of
Termination and, if uncured, the termination is effective (and the Executive
terminates) as of the end of such twenty (20) day cure period. If the Company
timely corrects or cures the condition giving rise to Good Reason for the
Executive’s resignation, the Notice of Termination shall be deemed withdrawn and
of no further force or effect. For purposes of Good Reason, the “authority,
duties or responsibilities held by the Executive” shall mean the authorities,
duties, or responsibilities customarily associated with the Executive’s position
in a company the size and nature of the Company.

 

3



--------------------------------------------------------------------------------

(j)         “Notice of Termination” shall mean a written notice which conforms
to the requirements of Section 2.

(k)         “Restricted Shares” shall mean any restricted stock awards of Shares
which may be granted to the Executive under any Stock Incentive Plan of the
Company, as adjusted pursuant to the terms of the agreement between the Company
and the Executive evidencing such awards, which Shares continue to be
forfeitable as of the applicable date or event referred to herein; upon becoming
Vested, such Shares shall no longer be Restricted Shares for purposes of this
Agreement.

(l)         “Separation from Service” shall mean the Executive’s ceasing to
perform services for the Company and its successors and affiliates due to a
termination of his employment; provided that, if the Executive continues
thereafter providing services as an independent contractor for the Company or
its successors and affiliates, then such continuing services must be at a level
of less than fifty percent (50%) of the average level of services performed over
the immediately preceding thirty-six (36) month period, or as otherwise provided
under Section 409A.

(m)         “Share” shall mean a share of the common stock of the Company or any
successor.

(n)         “Stock Incentive Plan” shall mean any stock incentive plan(s)
maintained by the Company pursuant to which equity or equity based awards may be
granted by the Company to employees, as such plan as in effect from time to
time.

(o)         “Stock Option” shall mean any option to purchase Shares which may be
granted to the Executive under any Stock Incentive Plan of the Company, as
adjusted pursuant to the terms of the agreement between the Company and the
Executive evidencing such option, which option is not fully exercisable as of
the applicable date or event referred to herein, upon becoming Vested, such
option (or the portion of the option which has become Vested) shall no longer be
a Stock Option for purposes of this Agreement.

(p)         “Subsidiary” shall mean any corporation or other entity which is
deemed to be part of the affiliated group of the Company for purposes of
Section 280G(d)(5) of the Code.

(q)         “Termination Date” shall mean the date specified in the Notice of
Termination, or the date of receipt of the Notice of Termination if the Notice
is sent by the Company to the Executive and asserts that the Termination is for
Cause, subject to any applicable cure period.

(r)         “Vested” shall mean, with respect to Restricted Stock Awards, that
the Shares subject to such Restricted Stock Awards have become nonforfeitable
and transferable in accordance with the terms of the awards and restricted stock
agreements between the

 

4



--------------------------------------------------------------------------------

Company and the Executive pursuant to which they were issued, and with respect
to Stock Options (or any portion thereof) or other Awards exercisable,
convertible or exchangeable into Shares (or any portion thereof), that the Stock
Option (or such portion of the Stock Option) or such other Awards that may be
exercisable, convertible or exchangeable into Shares (or such portion thereof),
has become immediately exercisable, convertible or exchangeable by the Executive
in accordance with the terms of the agreement between the Company and the
Executive pursuant to which such Stock Option or other Award, as applicable, was
granted.

2.         Notice of Termination; Resignation of Positions.

(a)         Notice of Termination.         Any Separation from Service due to
termination of the Executive’s employment by either the Company or the Executive
shall be communicated by a Notice of Termination to the other party to this
Agreement, given in accordance with Section 19 hereof. For purposes of this
Agreement, a “Notice of Termination” means a written notice of the termination
of the Executive’s employment which (i) in the case of a Notice of Termination
from the Company, indicates whether the termination is for Cause or without
Cause, or, in the case of a Notice of Termination from the Executive, indicates
whether the resignation is for Good Reason or not for Good Reason, (ii) refers
to the specific provision in this Agreement relied upon and briefly summarizes
the facts and circumstances deemed to provide a basis for the termination of
employment under the provision so indicated, and (iii) specifies the Termination
Date, which date shall not be less than twenty (20) nor more than thirty
(30) days after the giving of such Notice, except for a Notice of Termination
from the Company that the Executive is being terminated for Cause, which shall
be effective immediately, subject to any applicable cure period.

(b)         Resignation of Other Positions.         Upon the Executive’s
Separation from Service for any reason, the Executive shall be deemed to have
resigned from any and all directorships, offices, committee memberships and
other positions with, on behalf of, or relating to the Company, its Subsidiaries
or any of its controlled affiliates or benefits plans, effective as of such date
of the Executive’s termination of employment, unless otherwise mutually agreed
with the Board.

3.         Termination Not in Connection With a Change of Control.         If
the Executive has a Separation from Service due to the Executive’s employment
being terminated by the Company without Cause or by the Executive for Good
Reason, and such termination is not a Change of Control Termination, the
following benefits shall be provided to the Executive:

(a)         The Company shall pay to the Executive on the next payroll following
the sixtieth (60th) day following the Executive’s Separation from Service, in a
lump sum, an amount equal to two (2) times the Executive’s Cash Compensation;

(b)         All Awards shall become immediately Vested;

 

5



--------------------------------------------------------------------------------

(c)         Any Stock Option (whether previously Vested or which becomes Vested
pursuant to Subsection (b) above), other than a Stock Option which has been
designated as an “incentive stock option” within the meaning of Section 422 of
the Code, shall be exercisable by the Executive (or following the Executive’s
death, by his estate) for a period of one year from the Termination Date (or
such later date as provided under any award agreement or Stock Incentive Plan)
(but not beyond the expiration date of the Stock Option);

(d)         The Company shall continue the Executive’s current coverage (single
or family) under (or, at the election of the Company, provide a tax equivalent
monthly payment equal to the cost of) the Company’s plans or programs to provide
health benefits (including, but not limited to, hospitalization, surgical, major
medical, dental and vision benefits), disability insurance and death benefits
(but Executive will be treated as a terminated employee as of the Termination
Date for purposes of the Company’s 2004 Executive Death Benefit Plan), as in
effect from time to time for other senior executives of the Company, until the
earliest of (i) the end of the second year following the year of the Separation
from Service, (ii) as applied to health benefit coverage, the Executive’s
eligibility for Medicare, (iii) as applied to health benefits, disability
insurance and death benefits, considered separately from each other, the
Executive’s commencement of new employment where the Executive is eligible to
participate in substantially similar plans or programs, or (iv) the Executive’s
death. Notwithstanding the foregoing, if the Company determines in good faith
that its payment of such costs will result in the imposition of excise taxes or
penalties on the Company and/or the insurance carrier with respect to some or
all of such benefit continuation, then the Company shall provide an economically
equivalent benefit or payment, to the extent that such benefit or payment is
consistent with applicable law and will not result in the imposition of such
excise taxes or penalties; and

(e)         The Company shall continue to provide the Executive with the Company
provided car available to him at the Termination Date (or a comparable car, if
the lease on such car should expire) and shall pay (or reimburse Executive) for
the reasonable operating expenses of the car, until the earlier of the second
anniversary of the Termination Date or the Executive’s death. The foregoing
shall be subject to the following requirements: (i) the provision of the car
pursuant hereto, and the amount of expenses eligible for reimbursement
hereunder, during one calendar year may not affect the car to be provided or
expenses eligible for reimbursement hereunder in any other calendar year,
(ii) the reimbursement of an eligible expense hereunder shall be made by
December 31st of the calendar year next following the calendar year in which the
expense was incurred and (iii) the right to reimbursement or provision of the
car hereunder shall not be subject to liquidation or exchange for another
benefit.

4.         Change of Control - Awards.         If the Executive is employed by
the Company on the date of a Change of Control, or has a Change of Control
Termination, the following shall apply with respect to the Executive’s Awards:

(a)         All Awards shall become immediately Vested.

 

6



--------------------------------------------------------------------------------

(b)         Any Stock Option (whether previously Vested or which becomes Vested
pursuant to Subsection (a) above), other than a Stock Option which has been
designated as an “incentive stock option” within the meaning of Section 422 of
the Code, shall be exercisable by the Executive (or following the Executive’s
death, by his estate) for a period which expires one year after the Executive’s
Termination Date (or such later date as provided under any award agreement or
Stock Incentive Plan) (but not beyond the expiration date of the Stock Option).

(c)         If any Awards become Vested at or following a Change of Control and
the Shares are not publicly traded, then

(i)         the Executive (or his beneficiary or estate following his death)
shall have the right (“Put Rights”) to compel the Company to buy back some or
all of the Shares which were originally Restricted Shares or which were acquired
by exercise of Stock Options or the exercise, conversion or exchange of other
Awards, held by the Executive (or his beneficiary or estate, as applicable), for
their fair market value, as established for the fiscal year. For purposes of
this Subsection (c), if, at any time following a Change of Control, the Shares
are not publicly traded, the Company, at its own expense, shall cause a
nationally recognized investment banking firm mutually acceptable to the
Executive and the Company to make an annual valuation, effective as of the first
day of the Company’s fiscal year, which valuation shall establish the fair
market value of a Share for such fiscal year. Copies of the valuation shall be
furnished, in writing, to the Executive and the Company within three (3) months
after the effective date of the valuation;

(ii)         after the Executive’s termination of employment or his death, the
Company shall have the right (“Call Rights”) to compel the Executive (or his
beneficiary or estate, as applicable) to sell all the Shares which were
originally Restricted Shares or which were acquired by exercise of Stock
Options, held by the Executive (or his beneficiary or estate, as applicable), to
the Company for their fair market value, as established for the fiscal year
pursuant to clause (i) above, as modified by clause (iii) below; and

(iii)         notwithstanding anything to the contrary in clauses (i) and
(ii) above, the Company’s repurchase price pursuant to any exercise of the Put
Rights or the Call Rights shall be the fair market value of such Shares that are
being repurchased, as established for the year pursuant to clause (i) above,
provided that (A) if the Change of Control is in the form of a merger,
consolidation, tender offer, going private transaction or any similar
transaction, the amount per Share received by shareholders of the Company in the
Change of Control transaction (the “Transaction Price”) shall be deemed to be
the fair market value per Share for a period of twelve (12) months following the
consummation of the Change of Control unless any facts or circumstances arise

 

7



--------------------------------------------------------------------------------

within such twelve (12) month period that may materially affect the value of the
Company (in which case such facts or circumstances shall be taken into account
in determining fair market value), and (B) the first annual valuation pursuant
to clause (i) above shall be made as of the first anniversary of such Change of
Control and shall remain in effect for the remainder of the fiscal year with
each subsequent annual valuation made as of the first day of each fiscal year
thereafter, and remain in effect for the remainder of such fiscal year unless
any facts or circumstances arise within such twelve (12) month period that may
materially affect the value of the Company (in which case such facts or
circumstances shall be taken into account in determining fair market value).

The Executive (or his beneficiary or estate) may exercise the Put Rights not
more than once during any fiscal year of the Company. Neither the Executive (or
his beneficiary or estate) nor the Company may exercise the Put Rights or Call
Rights more than ninety (90) days after the issuance of the most recent annual
valuation if the price at which the Put Rights or Call Rights are to be
exercised is based on such valuation. The provisions of this Subsection
(c) shall cease to apply if the Shares are again publicly traded.

(d)         Immediately before a Change of Control, the Company shall sponsor
and fund an irrevocable grantor trust (within the meaning of Rev. Proc. 92-64,
as modified by Notice 2000-56) pursuant to a trust agreement to hold assets to
satisfy any and all amounts which may become due to the Executive under Sections
4 or 5 of this Agreement as well as an amount equal to the reasonable
Professional Fees the Company determines that it will incur under Section 13(2)
or Section 23. For this purpose, the trust shall be funded using the assumption
that the Executive’s employment will be terminated when the Change of Control
occurs, regardless of whether the Executive’s employment will be terminated on
that date. Such amounts shall be contributed to the irrevocable grantor trust,
no later than the day immediately following a Change of Control; provided,
however, that no contributions shall be made to such trust pursuant to this
Section 4(d) if such funding would cause the amount contributed to be treated as
property transferred in connection with the performance of services pursuant to
Section 409A(b)(3) of the Code or result in the imposition of additional taxes
by reason of Section 409A(b)(2). Such grantor trust may either be a new grantor
trust established by the Company or a grantor trust the Company maintains for
other purposes, provided, however, that such grantor trust is irrevocable.

5.         Termination in Connection With a Change of Control.         If the
Executive has a Change of Control Termination, then, in addition to the benefits
under Section 4 hereof regarding the Executive’s Awards, the following benefits
shall be provided to the Executive:

(a)         The Company shall pay to the Executive on the next payroll following
the sixtieth (60th) day following the Executive’s Separation from Service, in a
lump sum, an amount equal to 2.99 times the Executive’s Cash Compensation.

 

8



--------------------------------------------------------------------------------

(b)         The Company shall provide the Executive (and his family, if
applicable) with benefit coverage continuation pursuant to and subject to the
terms and conditions of Section 3(d); provided, however, that health benefits
provided for under Section 3(d) shall continue until the earliest of (i) the end
of the tenth year following the year of the termination of employment, (ii) the
Executive’s eligibility for Medicare, (iii) the Executive’s commencement of new
employment where the Executive is eligible to participate in substantially
similar plans or programs, or (iv) the Executive’s death. Notwithstanding the
foregoing, if the Company determines in good faith that the payment of such
costs will result in the imposition of excise taxes or penalties on the Company
and/or the insurance carrier with respect to some or all of such benefit
continuation, then the Company shall provide an economically equivalent benefit
or payment, to the extent that such benefit or payment is consistent with
applicable law and will not result in the imposition of such excise taxes or
penalties; and

(c)         The Company shall provide the Executive with additional benefits
pursuant to and subject to the terms and conditions of Section 3(e).

6.         Termination for Death or for Disability or for Cause or Without Good
Reason.         If the Executive’s employment is terminated by the Company for
Cause, by the Executive without Good Reason, or on account of the Executive’s
death, or on account of the Executive’s Disability, in all cases, whether or not
prior to, in connection with, or following a Change of Control, the provisions
of Sections 3 and 5 hereof shall not apply.

7.         No Mitigation.         The Executive shall not be required to
mitigate the amount of any payment or benefit provided for in this Agreement by
seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for herein be reduced by any compensation earned by other
employment or otherwise, except as provided in Sections 3(d) and 5(b).

8.         Non-Exclusivity of Rights.         Nothing in this Agreement shall
prevent or limit the Executive’s continuing or future participation in or rights
under any benefit, bonus, incentive or other plan or program provided by the
Company, or any of its Subsidiaries, and for which the Executive may qualify,
other than severance benefits.

9.         No Set Off.         The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set off, counterclaim, recoupment, defense or other right which
the Company may have against the Executive or others.

10.         Restrictive Covenants.

(a)         Non-Competition.         The Executive agrees that during his
employment by the Company and for twelve (12) months thereafter, regardless of
the circumstances which result in his termination, he shall not own (other than
less than three percent (3%) ownership in a publicly traded company), manage,
finance (other than financing less than

 

9



--------------------------------------------------------------------------------

three (3%) of a publicly traded company), operate, or participate in the
ownership, management, financing, operation, or control of, or be employed by or
engaged as a consultant by or provides services in any other capacity to, any
person, company or entity that has products or services then under development
or offered by such company or entity that are directly competitive with products
or services then under development or offered by the Company for which the
Company derives more than twenty percent (20%) of its total annual net sales (or
revenue) (which net sales (or revenue) will be determined on a consolidated
basis and not on the performance of each individual Subsidiary) from such
products or services for the Company’s prior fiscal year (“Competitive
Business”); provided, however, that the obligations of this Section 10(a) shall
not apply in the event that the Executive’s employment is terminated by the
Company without Cause or by the Executive for Good Reason or if such termination
is following a Change of Control.

(b)         Non-Solicitation.         The Executive agrees that during his
employment by the Company and for twelve (12) months thereafter, regardless of
the circumstances which result in his termination, he shall not (i) solicit or
attempt to solicit, directly or indirectly, whether as an employee, officer,
director, consultant or otherwise, any person or entity which is then a customer
of the Company or has been a customer or solicited by the Company in the
preceding twelve (12)-month period, to purchase products or services directly
competitive with those sold or provided by the Company from any entity other
than the Company; provided, however, that such non-solicitation shall not apply
to customers where the Executive accepts a job under Section 10(a) with a
company or entity that is not a Competitive Business and such customers are
solicited to purchase products or services which are not part of a Competitive
Business; (ii) solicit for employment, whether directly or indirectly, any
individual who is then employed by the Company, or engaged by the Company, as an
independent subcontractor or consultant; and/or (iv) encourage or induce,
whether directly or indirectly, any individual who is then employed by the
Company, or engaged by the Company as an independent contractor or consultant,
to end his/her business relationship with the Company.

(c)         Confidential Information.         The Executive recognizes and
acknowledges that, by reason of his employment by and service to the Company, he
has had and will continue to have access to confidential information of the
Company and its Subsidiaries, including, without limitation, information and
knowledge pertaining to products and services offered, innovations, designs,
ideas, plans, trade secrets, proprietary information, distribution and sales
methods and systems, sales and profit figures, customer and client lists, and
relationships between the Company and its Subsidiaries and affiliates and other
distributors, customers, clients, suppliers and others who have business
dealings with the Company and its Subsidiaries (“Confidential Information”). The
Executive acknowledges that such Confidential Information is a valuable and
unique asset and covenants that he will not, either during or after his
employment by the Company, use or disclose any such Confidential Information
except to authorized representatives of the Company or as required in the
performance of his duties and responsibilities hereunder without the prior
written authorization of the Board. The Executive shall not be required to keep
confidential any Confidential Information which (i) is or becomes publicly
available through no fault of the Executive, (ii) is already in his possession
(unless

 

10



--------------------------------------------------------------------------------

obtained from the Company or one of its customers) or (iii) is required to be
disclosed by applicable law or regulation, or pursuant to the valid order of a
court of competent jurisdiction or an authorized government agency, provided
that the Executive shall provide the Company written notice of any such order
prior to such disclosure to the extent practicable under the circumstances and
permitted by applicable law. Further, the Executive shall be free to use and
employ his general skills, know-how and expertise, and to use, disclose and
employ any contact information, generalized ideas, concepts, know-how, methods,
techniques or skills, including, without limitation, those gained or learned
during the course of the performance of his duties and responsibilities
hereunder, so long as he applies such information without disclosure or use of
any Confidential Information. Upon the Executive’s Separation from Service, the
Executive will return (or destroy, if requested by Company) all Confidential
Information to the Company to the fullest extent possible. The Company and the
Executive acknowledge that pursuant to 18 U.S.C § 1833(b)(1) the Executive shall
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that (A) is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. The
Company and the Executive further acknowledge that, pursuant to 18 U.S.C §
1833(b)(2) if the Executive files a lawsuit for alleged retaliation by the
Company for reporting a suspected violation of law, the Executive may disclose
the trade secret to the Executive’s attorney and use the trade secret
information in the court proceeding, if the Executive (1) files any document
containing the trade secret under seal; and (2) does not disclose the trade
secret, except pursuant to court order.

(d)         Non-Disparagement.         During the Executive’s employment and at
any time thereafter, the Executive agrees not to at any time make statements or
representations, orally or in writing, that disparage the commercial reputation,
goodwill or interests of the Company, or any current or former employee,
officer, or director of the Company. The Company shall direct its executive
officers and directors employed at the time of the termination of his employment
not to make statements or representations, orally or in writing, that disparage
the Executive’s commercial reputation, goodwill or interests. Nothing in this
Agreement shall limit or otherwise prevent (i) any person from providing
truthful testimony or information in any proceeding or in response to any
request from any governmental agency or any judicial, arbitral or
self-regulatory forum or as otherwise required by law; (ii) either party from
enforcing the other terms of this Agreement; (iii) the Company from reviewing
the Executive’s performance, conducting investigations and otherwise acting in
compliance with applicable law, including making statements or reports in
connection therewith, or making any public filings or reports that may be
required by law; (iv) the Executive from the performance of his duties while
employed by the Company; (v) the Executive from making a report to any
governmental agency or entity, including but not limited to, the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Department of Justice, the Securities and Exchange Commission, the Congress and
any agency Inspector General, if he has a reasonable belief that there has been
a potential violation of federal or state law or regulation or from making other
disclosures that are

 

11



--------------------------------------------------------------------------------

protected under the whistleblower provisions of any applicable federal or state
law or regulation provided that no prior authorization to make any such reports
or disclosures is required and Executive is not required to notify the Company
he made any such reports or disclosures; or (vi) the Executive from
communicating with any governmental agency or entity or otherwise fully
participating in any investigation or proceeding that may be conducted by any
governmental agency or entity. The Executive, however, may not waive the
Company’s attorney-client privilege.

(e)         Injunctive Relief; Remedy.         The Executive acknowledges that a
breach or threatened breach of any of the terms set forth in this Section 10 may
result in irreparable and continuing harm to the Company for which there may be
no adequate remedy at law. The Company shall be entitled to seek injunctive and
other equitable relief, in addition to any other remedies available to the
Company.

(f)         Essential and Independent Agreements.         It is understood by
the parties hereto that the Executive’s obligations and the restrictions and
remedies set forth in this Section 10 are essential elements of this Agreement
and that but for his agreement to comply with and/or agree to such obligations,
restrictions and remedies, the Company would not have entered into this
Agreement and offered the entitlements set forth in Sections 3 through 5. The
Executive’s obligations and the restrictions and remedies set forth in this
Section 10 are independent agreements and the existence of any claim or claims
by him against the Company under this Agreement or otherwise will not excuse his
breach of any of his obligations or affect the restrictions and remedies set
forth under this Section 10.

(g)         Representations.         The Executive acknowledges that he is
sophisticated in business, and that the restrictions and remedies set forth in
this Section 10 do not create an undue hardship on him and will not prevent him
from earning a livelihood. The Executive further acknowledges that he has had a
sufficient period of time within which to review this Agreement, including,
without limitation, this Section 10, with an attorney of his choice and he has
done so to the extent he desired. The Executive and the Company agree that the
restrictions and remedies contained in this Section 10 are reasonable and
necessary to protect the Company’s legitimate business interests regardless of
the reason for or circumstances giving rise to such termination and that he and
the Company intend that such restrictions and remedies shall be enforceable to
the fullest extent permissible by law. Further the Executive and the Company
agree that the Executive is entering into the restrictions contained in this
Section 10 for the consideration offered in Sections 3 through 5 and that such
consideration is reasonable and the Company would not have entered into this
Agreement or agreed to pay such consideration if Executive had not agreed to
such restrictions. The Executive agrees that given the scope of the Company’s
business and the sophistication of the information highway, any further
geographic limitation on such remedies and restrictions would deny the Company
the protection to which it is entitled hereunder. If it shall be found by a
court or arbitrator of competent jurisdiction that any such restriction or
remedy is unenforceable but would be enforceable if some part thereof were
deleted or modified, then such restriction or remedy shall apply with such
modification as shall be necessary to make it enforceable to the fullest extent
permissible under law.

 

12



--------------------------------------------------------------------------------

(h)         Company.         For purposes of the provisions of this Section 10,
the term “Company” shall be deemed to include the Company and any of its
Subsidiaries.

11.         Cooperation.         The parties hereto agree that certain matters
in which the Executive may be involved during his employment with the Company
may necessitate the Executive’s cooperation in the future. Accordingly, the
Executive agrees, upon reasonable notice, to cooperate reasonably with the
Company and its legal counsel on any matters which relate to the Executive’s
employment with the Company or to events or occurrences that transpired while
the Executive was employed with the Company and as to which the Company
reasonably determines that the Executive’s cooperation is necessary or
appropriate (other than in connection with a dispute between the Executive and
the Company), including, but not limited to, making himself reasonably available
to meet and speak with officers or employees of the Company, the Company’s
counsel or any third-parties at the request of the Company and giving accurate
and truthful information at any interviews and accurate and truthful testimony
in any legal proceedings or actions. The Company shall, when scheduling the
Executive to appear, take into account the Executive’s business and personal
time commitments, and reimburse the Executive for reasonable and pre-approved
travel and other similar out-of-pocket expenses (upon submission of receipts or
other appropriate documentation) incurred in connection with any such
cooperation. In the event that the Executive’s cooperation on non-legal matters
pursuant to this Section 11 exceeds twenty (20) hours of time, the Company will
compensate the Executive for time spent at his hourly rate then in effect or, in
the event the Executive is no longer working, at the hourly rate of the
Company’s then current Chief Executive Officer. Nothing in this Agreement or any
other agreement by and between the parties is intended to or shall preclude or
in any way limit or restrict the Executive from providing accurate and truthful
testimony or information to any governmental agency.

12.         Clawback.         Notwithstanding any other provision of this
Agreement to the contrary, any incentive compensation (whether cash or equity)
received by the Executive which is subject to recovery under any law, government
regulation, order or stock exchange listing requirement (or any policy of the
Company adopted pursuant to any such law, government regulation, order or stock
exchange listing requirement) (any “Policy”), shall be subject to such
deductions and clawback (recovery) as may be required to be made pursuant to
law, government regulation, order, stock exchange listing or any Policy. The
Executive agrees and consents to the Company’s application, implementation and
enforcement of (i) any Policy and (ii) any provision of applicable law relating
to cancellation, rescission, payback or recoupment of incentive compensation,
and expressly agrees that the Company may take such actions as are necessary to
effectuate any Policy, any similar policy (as applicable to the Executive) or
applicable law without further consent or action being required by the
Executive. To the extent that the terms of this Agreement and any Policy
conflict, then the terms of such Policy shall prevail, except as provided below.
If any Policy implemented by the Company exceeds the deductions and clawback
(recovery) mandated by applicable law,

 

13



--------------------------------------------------------------------------------

government regulation, order or stock exchange listing requirement, then
following the Executive’s Separation from Service, the policy applicable to the
Executive shall, except to the extent required by such applicable law,
government regulation, order or stock exchange listing requirement, not exceed
the deductions and clawback (recovery) provided under such Policy in effect
prior to the Executive’s Separation from Service.

13.         Professional Fees.         The Executive will be entitled to
reimbursement of reasonable and documented legal, accounting and other
professional fees (“Professional Fees”) incurred by him in connection with the
negotiation of this Agreement not to exceed $20,000 in the aggregate. Further,
the Company shall, upon request of the Executive, advance the Executive (or his
beneficiaries or estate following his death) any and all Professional Fees,
reasonable costs and expenses incurred by the Executive (or his beneficiaries or
estate following his death) (1) in resolving any controversy, dispute or claim
arising out of or relating to this Agreement, or (2) relating to the Executive’s
compensation or payments under this Agreement in connection with a Change of
Control; provided, that the Executive shall reimburse the Company any such
advances on a net after-tax basis to cover expenses incurred by the Executive
for claims (a) if it is determined that the Company is the prevailing party by
an arbitrator or court of competent jurisdiction, as the case may be, or
(b) brought by the Executive that are determined to be frivolous or advanced in
bad faith by an arbitrator or court of competent jurisdiction, as the case may
be.

14.         Amendments.         No amendment or modification of this Agreement
or of any covenant, condition or limitation herein contained shall be valid,
unless in writing and duly executed by both parties.

15.         Waivers.         A waiver by any party hereto of any breach of this
Agreement or the failure by a party to insist upon strict adherence to any term
of this Agreement shall not be considered a waiver of any other breach or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

16.         Severability.         All agreements and covenants contained herein
are severable, and in the event any of them shall be held to be invalid by any
arbitrator or court of competent jurisdiction, this Agreement shall be
interpreted as if such invalid agreements or covenants were not contained
herein. Nothing contained in this Agreement shall be construed so as to require
the commission of any act contrary to law, and whenever there is any conflict
between any provision of this Agreement and any statute, law, ordinance, order
or regulation, contrary to which the parties hereto have no legal right to
contract, the latter shall prevail, but in such event any provision of this
Agreement so affected shall be curtailed and limited only to the extent
necessary to bring it within the legal requirements.

17.         Assignment.         The Executive may not assign his rights or
obligations under this Agreement. This Agreement shall inure to the benefit of
and be binding upon the Executive, his heirs, executors and administrators, and
the Company, its successors and assigns.

18.         Prior Agreements.         This Agreement supersedes and cancels the
Change of Control Agreement, dated as of October 24, 2007, between the Company
and the Executive.

 

14



--------------------------------------------------------------------------------

This Agreement constitutes the entire understanding and agreement between the
parties hereto with respect to the subject matter hereof, and supersedes all
prior agreements, understandings, memoranda, term sheets, conversations and
negotiations, which shall be of no force and effect upon this Agreement becoming
effective,. There are no agreements, understandings, restrictions,
representations or warranties between the parties other than those set forth
herein or herein provided for.

19.         Notices.         All notices, requests, consents and other
communications which either party is required or may desire to serve upon the
other shall be in writing (including facsimile or similar writing) and shall be
deemed to have been given (or delivered) at the time when personally delivered
or, if mailed, when deposited in the United States mail, enclosed in a
registered or certified postpaid envelope, addressed to the other party at the
address stated below or to such changed address as such party may have fixed by
notice, or, if given by facsimile, when electronic confirmation of the
transmission is received:

 

  To the Company:    

AMETEK, Inc.

Corporate Headquarters

1100 Cassatt Road

Berwyn, PA 19312

Tel: 610-647-2121

Facsimile: 610-296-3412

Attention: General Counsel

            and

Chief Financial Officer

  To the Executive:    

At the address on file with the Company;

 

Outten & Golden LLP

685 Third Avenue

New York, NY 10017

Tel: 212-245-1000

Facsimile: 646-509-2090

Attention: Wendi S. Lazar, Esq.

provided that any notice of change of address shall be effective only when
received.

20.         Successor Company.         The Company shall require any successor
or successors (whether direct or indirect, by purchase, merger, spin-off or
otherwise) to all or substantially all of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to the
Executive, to acknowledge expressly that this Agreement is binding upon and
enforceable against the successor or successors in accordance with the terms
hereof, and to become jointly and severally obligated with the Company to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession or successions had
taken place. Failure of the Company to notify the Executive

 

15



--------------------------------------------------------------------------------

in writing as to such successorship, to provide the Executive the opportunity to
review and agree to the successor’s assumption of this Agreement or to obtain
such agreement prior to the effectiveness of any such succession shall be a
breach of this Agreement. As used in this Agreement, the Company shall mean the
Company as hereinbefore defined and any such successor or successors to its
business and/or assets, jointly and severally.

21.         Taxes.         The Company may withhold from or with respect to any
payment of compensation or taxable benefit provided for under this Agreement any
federal, state or local tax (including any applicable payroll tax or excise tax)
to the extent required by law.

22.         Release.         Notwithstanding anything to the contrary contained
herein, the Executive’s entitlement to the payment of any amount or receipt of
any benefit coverage under this Agreement, upon or following his termination of
employment, is expressly conditioned upon his execution on or after the
Termination Date of a release in the form acceptable to the Company (with such
release is consistent with the terms of this Agreement) and such release
becoming effective before the sixtieth (60th) day following the Executive’s
Termination Date.

23.         Section 280G.

(a)         Payments under this Agreement shall be made without regard to
whether the deductibility of such payments (or any other payments to or for the
benefit of the Executive) (“Change of Control Payments”) would be limited or
precluded by Section 280G of the Code, and without regard to whether such
payments (or any other payments) would subject the Executive to the federal
excise tax levied on certain “excess parachute payments” under Section 4999 of
the Code; provided, that if the total of all payments to or for the benefit of
the Executive (whether under this Agreement or otherwise), after reduction for
all state and federal taxes (including the tax described in Section 4999 of the
Code, if applicable) with respect to such payments (“Executive’s Total After-Tax
Payments”), would be increased by the limitation or elimination of any payment
under this Agreement, amounts payable under this Agreement shall be reduced to
the extent, and only to the extent, necessary to maximize the Executive’s total
after-tax payments (the “Required Reduction Amount”).

(b)         The determination as to whether and to what extent payments under
this Agreement are required to be reduced in accordance with Section 23(a) shall
be made at the Company’s expense by the Company’s independent accounting firm
immediately prior to the Change of Control (provided, however, that if the
independent accounting firm is precluded from performing such services, an
independent accountant mutually agreeable to the parties shall be used) (the
“Outside Firm”). Such Outside Firm shall, in making its determination, consider
available exemptions, including to what extent (if any) such Change of Control
Payments or portions thereof may properly be treated as “reasonable compensation
for personal services rendered” by the Executive before, or after, the Change of
Control, within the meaning of Code Section 280G(b)(4) and the regulations
issued thereunder, including, without limitation, the valuation of the
Executive’s obligations under Section 10 and any other covenants to refrain from
performing services.

 

16



--------------------------------------------------------------------------------

(c)         In the event of any mistaken underpayment or overpayment under this
Section 23, as determined by the Outside Firm, the amount of such underpayment
or overpayment shall forthwith be paid to the Executive or refunded to the
Company, as the case may be, with interest at 120% of the applicable federal
rate provided for in Section 7872(f)(2) of the Code. Any reduction in payments
required by this Section 23 shall be applied in the following order: (i) stock
options or stock appreciation rights whose exercise price exceeds the fair
market value of the optioned stock; (ii) Full Credit Payments (as defined below)
that are payable in cash, (iii) non-cash Full Credit Payments that are then
taxable, (iv) non-cash Full Credit Payments that are not then taxable
(v) Partial Credit Payments (as defined below) and (vi) non-cash employee
welfare benefits. In each case, reductions shall be made in reverse
chronological order such that the payment or benefit owed on the latest date
following the occurrence of the event triggering the excise tax will be the
first payment or benefit to be reduced (with reductions made pro-rata in the
event payments or benefits are owed at the same time). “Full Credit Payment”
shall mean a payment, distribution or benefit, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, that if reduced in value by one dollar reduces the amount of the
parachute payment (as defined in Section 280G of the Code) by one dollar,
determined as if such payment, distribution or benefit had been paid or
distributed on the date of the event triggering the excise tax. “Partial Credit
Payment” shall mean any payment, distribution or benefit that is not a Full
Credit Payment. In no event shall Executive have any discretion with respect to
the ordering of payment reductions.

(d)         A determination as to whether any reduction in the Executive’s
Change of Control Payments is required pursuant to this Section 23, and if so,
as to which Change of Control Payments are to be reduced and the amount of
reduction to be made to any such Change of Control Payments shall be made by no
later than thirty (30) days prior to the closing of the transaction or the
occurrence of the event that constitutes the Change of Control, or as soon
thereafter as administratively practicable. Such determinations, and the
assumptions to be utilized in arriving at such determinations shall be made by
counsel to the Company in consultation with the Outside Firm. The Outside Firm
shall provide a written report of its determinations hereunder, including
detailed supporting calculations, both to the Executive and to the Company.

24.         Section 409A.

(a)         The payments and benefits to be provided under this Agreement are
intended to be made and provided in a manner that is either exempt from or
avoids taxation under Section 409A of the Code and the rules, regulations and
notices thereunder (“Section 409A”). Any ambiguity in this Agreement shall be
interpreted to comply with the above. The Executive acknowledges that the
Company has made no representations as to the treatment of the compensation and
benefits provided hereunder and the Executive has been advised to obtain his own
tax advice. Each amount or benefit payable pursuant to this Agreement shall be
deemed a separate payment for purposes of Section 409A.

 

17



--------------------------------------------------------------------------------

(b)         Notwithstanding anything to the contrary in this Agreement, if at
the time of the Executive’s Separation from Service, the Executive is a
“specified employee” (within the meaning of Section 409A(a)(2)(B)), as
determined under the policy of the Company, or any successor thereto, for
identifying such specified employees, and the Company makes a determination that
an amount payable on account of such Separation from Service to the Executive
would be considered “nonqualified deferred compensation” subject to Section 409A
the payment of which is required to be delayed pursuant to the six-month delay
rule set forth in Section 409A in order to avoid taxes or penalties under
Section 409A, then the Company shall not pay (or begin payment) of such amount
on the otherwise scheduled payment date but will instead pay (or begin payment)
of such amount on the earlier of the first payroll following (i) the Executive’s
death or (ii) the six (6) month anniversary of the Executive’s Separation from
Service. If the payment of any amounts under this Agreement are so delayed, the
Executive shall be paid an amount equal to the sum of the payments that he would
otherwise have received during such period, together with interest for the
period of the delay at the one-year LIBOR rate in effect on the date of the
Executive’s Separation from Service, plus 50 basis points, as such rate is set
forth in the Wall Street Journal.

(c)         To the extent that the reimbursement of any expenses or the
provision of any in-kind benefits pursuant to this Agreement is subject to
Section 409A, (i) the amount of such expenses eligible for reimbursement, or
in-kind benefits to be provided hereunder during any one calendar year shall not
affect the amount of such expenses eligible for reimbursement or in-kind
benefits to be provided hereunder in any other calendar year; provided, however,
that the foregoing shall not apply to any limit on the amount of any expenses
incurred by the Executive that may be reimbursed or paid under the terms of the
Company’s medical plan, if such limit is imposed on all similarly situated
participants in such plan; (ii) all such expenses eligible for reimbursement
hereunder shall be paid to the Executive no later than December 31st of the
calendar year following the calendar year in which such expenses were incurred
or such earlier date as provided under the Company’s policies; and (iii) the
Executive’s right to receive any such reimbursements or in-kind benefits shall
not be subject to liquidation or exchange for any other benefit.

25.         Arbitration.         In the event of any dispute under the
provisions of this Agreement, other than a claim by the Company regarding the
breach of any of the Executive’s obligations pursuant to Section 10 of this
Agreement (it being understood and agreed that the Company may seek and obtain
relief for any such breach including equitable relief from a court of competent
jurisdiction), the parties agree first to engage in prompt and serious good
faith discussions to resolve the dispute. If such discussions fail to resolve
the dispute within thirty (30) days, the parties shall try to resolve the
dispute, subject to the parties mutual agreement, through mediation using the
services of JAMS or, at either party’s option, arbitration as provided below. If
the parties agree to mediation and such mediation fails to resolve the dispute,
then the dispute, controversy or claim shall settled by arbitration in
Philadelphia, Pennsylvania, in accordance with the National Rules for the
Resolution of Employment Disputes then in effect of the American Arbitration
Association, before one arbitrator who shall be an executive officer or

 

18



--------------------------------------------------------------------------------

former executive officer of a publicly traded corporation, selected by the
parties. Any award entered by the arbitrator shall be final, binding and
nonappealable and judgment may be entered thereon by either party in accordance
with applicable law in any court of competent jurisdiction. This arbitration
provision shall be specifically enforceable. The arbitrator shall have no
authority to modify any provision of this Agreement or to award a remedy for a
dispute involving this Agreement other than a benefit specifically provided
under or by virtue of the Agreement. The Company shall be responsible for all of
the fees of JAMS and the mediator and/or the American Arbitration Association
and the arbitrator and any expenses relating to the conduct of the mediation
and/or the arbitration (including reasonable attorneys’ fees and expenses).

26.         Governing Law.         This Agreement shall be subject to, and
construed in accordance with, the laws of the Commonwealth of Pennsylvania,
except to the extent that such laws are preempted by Federal law.

27.         Survival of Agreement.         The terms of this Agreement and the
obligations of the parties hereunder, including, but not limited to Section 10
and Section 13, shall survive the termination of the Executive’s employment with
the Company for any reason.

28.         Interpretation; Counterparts.         No provision of this Agreement
is to be interpreted for or against any party because that party drafted such
provision. For purposes of this Agreement: “herein,” “hereby,” “hereinafter,”
“herewith,” “hereafter” and “hereinafter” refer to this Agreement in its
entirety, and not to any particular subsection or paragraph; and “includes” or
“including” shall be deemed to be followed by the phrase “without limitation”.
This Agreement may be executed in any number of counterparts, including by
facsimile or PDF, each of which shall be deemed an original, and all of which
shall constitute one and the same instrument.

[Remainder of Page Intentionally Left Blank]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

AMETEK, INC. By:   /S/ FRANK S. HERMANCE   Name:   Frank S. Hermance   Title:  
Executive Chairman

 

EXECUTIVE /s/ DAVID A. ZAPICO David A. Zapico

 

20